Citation Nr: 0018433	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  96-28 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the right knee.

2.  Entitlement to service connection for osteoarthritis of 
both shoulders.

3.  Entitlement to service connection for osteoarthritis of 
the entire body.

4.  Entitlement to service connection for venous stasis of 
the left leg.

5.  Entitlement to an increased evaluation for left knee 
traumatic arthritis, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased evaluation for left knee 
instability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, K. D., and K. G.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to February 
1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
as a result of the veteran's request to withdraw the issue of 
entitlement to service connection for gout, the Board 
dismissed the appeal as to this issue in its decision in 
August 1999.  At that time, the Board also noted that during 
the appeal, the regional office (RO) issued a rating decision 
that assigned separate 10 percent ratings for traumatic 
arthritis of the left knee under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999), and for instability of the left 
knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  
The veteran continued his appeal in this regard.  

In August 1999, the Board also remanded this matter so that 
the veteran could be afforded his requested hearing before a 
traveling member of the Board.  The record reflects that this 
has been accomplished and that the case is now ready for 
appellate consideration.

The Board also does not find that a claim for a total rating 
based on individual unemployability due to service-connected 
disability has been properly developed on appeal or is 
otherwise ripe for appellate review.  In this regard, the 
Board would further note that as there is no current 
compliance with the minimum disability rating required for 
application of 38 C.F.R. § 4.16 (1999), there is no basis for 
current consideration of entitlement to a total rating based 
on Norris v. West, 12 Vet. App. 413 (1999).


FINDINGS OF FACT

1.  There is no medical evidence linking current disability 
associated with osteoarthritis of the right knee, both 
shoulders, and entire body, or venous stasis of the left leg, 
to service or service-connected disability.

2.  The veteran's service-connected left knee instability is 
manifested by symptoms that are productive of slight but not 
moderate or severe impairment.

3.  The veteran's service-connected left knee traumatic 
arthritis is manifested by symptoms of arthritis, some 
limitation of motion, and pain.


CONCLUSIONS OF LAW

1.  The claims for service connection for osteoarthritis of 
the right knee, both shoulders, and entire body, and venous 
stasis of the left leg, are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The schedular criteria for an evaluation in excess of 10 
percent for left knee instability, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5257 (1999).

3.  The schedular criteria for an evaluation of 20 percent 
for left knee traumatic arthritis, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Osteoarthritis of 
the Right Knee, Both Shoulders, and Entire Body, and Venous 
Stasis of the Left Leg

Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

In order to be entitled to service connection for disease or 
disability on a secondary basis, the evidence must reflect 
that the claimed disease or disability is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).

It should also be noted that the United States Court of 
Appeals for Veterans Claims (previously known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") has held that, when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the 
Department of Veterans Affairs (VA) is under no duty to 
assist in any further development of the claim.  38 U.S.C.A. 
§ 5107.

Enlistment examination in December 1967 revealed a history of 
broken bones and involvement in a motor vehicle accident one 
year earlier, as a result of which the veteran reportedly 
sustained whiplash-type injuries that were not considered 
disabling.  It was further noted that in this accident, the 
veteran's vehicle was struck from behind by another vehicle, 
and that he sustained a neck injury for which he received 
medical treatment.  It was also noted that the veteran had a 
history of cramping in his legs.  The veteran denied having 
received treatment for this condition.

Service medical records from December 1969 indicate that the 
veteran twisted his left knee two weeks earlier and that he 
had had continued loss of motion and pain.  Later in December 
1969, the veteran was apparently admitted to the hospital 
with a diagnosis of severe sprain of the left knee and placed 
on an L-3 profile.  In February 1970, the reporting examiner 
noted agreement as to internal derangement of the "right" 
knee involving the medial and lateral menisci and anterior 
cruciate suspect.  April 1970 X-rays were interpreted to 
reveal laterally positioned patellae and approximately one 
week later, it was noted that tenderness persisted over the 
medial, lateral and inferior aspect of the left patella.  In 
May 1970, it was noted that the veteran continued to have 
persistent symptoms of chondromalacia of the left patella.

Service hospital records from June to August 1970 reflect 
that the veteran twisted his left knee while playing 
basketball in Korea, and subsequently complained of 
intermittent pain and swelling since.  The diagnosis was 
bucket handle tear of the left medial meniscus with medial 
displacement and partial tear of the left anterior cruciate 
ligament.  The veteran underwent a left medial meniscectomy 
at the end of June 1970.  He was discharged in August 1970.

In November 1970, it was noted that the veteran was over 
three months post medial meniscectomy and that he was having 
difficulty with exercising.  

A service medical record from November 1970 reflects that the 
veteran's left knee gave way with resultant hemarthrosis with 
significant rotation instability, and that as a result, the 
veteran underwent a Slocum per anserinus transfer.  In 
January 1971, the veteran was undergoing physical therapy to 
the left knee.  By February 1971, the veteran was noted to 
have 100 degrees of flexion, from 5 to 105 degrees, the final 
diagnosis was rotational instability of the left knee, and 
the veteran was discharged with a permanent L-3 profile.  

Separation examination in February 1971 revealed a left 
meniscectomy scar, and that the veteran was status post 
Slocum's procedure on the left knee with residual symptoms of 
left knee weakness.  The surgery was performed in November 
1970 at the Army hospital located at Fort Benning, Georgia, 
and it was noted that the veteran had a permanent L-3, Code 
"C" profile.  The veteran further reported a previous knee 
surgery in June 1970.  He also indicated that the left knee 
continued to be symptomatic since 1970 and that he walked 
with a cane.  The L-3, Code "C" profile was indicated to 
have been given as a result of instability of the left knee 
and residuals of torn capsule, which necessitated the 
Slocum's procedure in November 1970.  The veteran reported a 
history of fractures to his fingers and possibly one of his 
legs with no complications.  A February 1971 statement from 
the veteran indicates that the veteran reported no change in 
his medical condition since his last separation examination.

VA medical examination in May 1971 revealed that the veteran 
reported a history of the excision of the left medial 
meniscus in June 1970, and a subsequent Slocum's procedure in 
November 1970.  The veteran complained that the left knee was 
still swollen and he was unable to run, and that there was 
pain in the knee with cold weather and stiffening with 
prolonged standing or sitting.  Examination of the lower 
extremities revealed that the left calf was 1 inch greater 
than the right, and that the left thigh was 1 inch greater 
than the right.  There was also a healed scar over the 
medical aspect of the right knee extending to the medical 
aspect of the right leg, which was described as nontender and 
not fixed to underlying tissues.  There was no muscle damage 
and no esthesia in the medial aspect of the leg and the 
lateral aspect at the level of the ankle.  

Examination further revealed full range of motion and fair 
strength of the knee. The impression was postoperative medial 
meniscectomy and Slocum procedure, symptomatic, swelling of 
the left knee, left calf-moderate, left thigh-minimal, 
relaxation of ligaments of the left knee with decrease in the 
strength, and hypesthesia, anterior and lateral aspect of the 
left leg.

A June 1971 rating decision granted service connection for 
left knee impairment and a 20 percent evaluation was 
assigned, effective from February 1971.  The veteran was also 
service-connected for a left knee meniscectomy scar with a 
noncompensable evaluation.

VA medical examination in February 1976 revealed left knee 
complaints. A May 1976 rating decision reduced the evaluation 
for the left knee disability to noncompensable, effective 
from August 1976.

VA medical examination in June 1986 revealed that the veteran 
reported being blown off a mountainside while stationed in 
Korea and sustaining injury to his knee.  Since that time, 
the veteran reported persistent left knee pain, and that 
because his right knee was taking the brunt of weightbearing, 
it was also beginning to be painful.  The right knee was not 
examined.  An August 1986 rating decision increased the 
rating for the left knee to 10 percent, effective from 
November 1985.

VA hospital records from July 1987 reflect that the veteran 
was admitted at this time for possible left knee surgery.  
The veteran also complained of right ankle and back pain as a 
result of a fall in October 1986.  Examination of the right 
knee revealed range of motion between 0 and 110 degrees with 
no effusion or pain.  The right ankle was noted to be tender 
and pes planus of the right foot was indicated to be 
equivalent to the left.  The assessment was low back pain 
probably muscular in origin (lumbosacral strain), right ankle 
and foot pain, probably soft tissue strain, and left knee 
pain with secondary degenerative joint disease (DJD).  The 
examiner believed that the veteran's right lower extremity 
and back problems needed evaluation and to be symptomatically 
improved prior to further surgery.

A September 1987 private medical record from Dr. M. J. 
indicates that the veteran was taking a pill for arthritis on 
a daily basis.  It was also noted that the veteran had fallen 
down some stairs in October 1986 and hurt his back.  

A VA hospital summary from January 1988 reflects that the 
veteran reported a one and a half year history of left knee 
pain, secondary to injuries received in a fall in October 
1986.  Physical examination , with the exception of the left 
lower extremity, revealed normal findings. During this 
admission, the veteran underwent a left proximal tibial 
osteotomy (PTO).  At the time of discharge, the veteran was 
noted to be ambulating about the hallways with his crutches 
without difficulty.

Private therapy records from May to July 1989 reflect that in 
May 1989, the veteran reported a history of sustaining 
injuries from a fall down some stairs in 1986 and previous 
treatment for left knee problems in service.  The injuries 
from the fall were to the low back and bilateral knees.  The 
veteran now complained of low back and left lower leg 
problems.  Examination demonstrated some decreased sensation 
in the left leg.  A July 1989 discharge summary reflects that 
the veteran's low back pain remained about the same following 
treatment.

VA outpatient records for the period of September to December 
1989 reflect that the veteran complained of pain in the left 
knee when walking.

VA joints examination in October 1992 revealed that the 
veteran reported injuring his knees while in the service, at 
which time he spent about one year in the hospital.  After 
the veteran's most recent surgery in 1988, the veteran 
reported that he was able to walk better, although he stated 
that both knees continued to hurt intermittently.  
Examination revealed no evidence of a gait disorder.  
Surgical scars on the left leg were noted to be well-healed.  
The examiner also observed no definite evidence of swelling, 
redness or heat in either knee.  The right knee measured 17 
3/4 inches in circumference and the left was 17 7/8 inches.  
The right knee flexed to 120 degrees, and the left to 110 
degrees.  The right knee was slightly tender on the medial 
lower surface and the left knee was slightly tender on 
palpation over the lateral surface.  The veteran was able to 
squat halfway down without pain in either knee.  The 
diagnoses included status post reconstructive surgery of the 
left knee with DJD metallic screws by X-ray.

VA outpatient records for the period of January 1994 to April 
1995 indicate that in February 1994, the veteran requested 
stronger medication for his arthritis.  At this time, 
evaluation of the shoulders and knees revealed full range of 
motion, and the assessment included DJD, obesity and elevated 
blood pressure.  In March 1994, it was noted that the veteran 
had a history of bilateral knee osteoarthritis and 
examination of the knees revealed range of motion from 0 to 
120 degrees.  The assessment included bilateral knee 
osteoarthritis.  In the middle of May 1994, the veteran 
reported bilateral knee and shoulder pain, and the impression 
included osteoarthritis and obesity.  In August 1994, the 
impression was osteoarthritis with probable epicondylitis and 
history of elevated cholesterol.  In November 1994, the 
assessment was DJD of the knees and probably the shoulders.  
In March 1995, it was noted that the veteran returned with 
complaints relating to bilateral knee osteoarthritis.  The 
diagnosis was bilateral knee DJD.

Physical therapy records from February and March 1996 
indicate treatment for what the examiner believed was a 
ruptured plantaris muscle.

A VA hospital summary from March 1996 indicates that 
examination of the heart revealed negative findings.  
Examination of the extremities indicated left shin epidermal 
scaling with well-crusted central scab and evidence of 
venostasis changes.  The left foot was swollen and the great 
toe was red and very tender.  The veteran was admitted at 
this time for evaluation of possible cellulitis/gouty flare 
of the left foot.  On discharge, there was marked decrease in 
the edema and erythema of the left foot.

VA outpatient treatment records for the period of March 1996 
to December 1996 reflect that in early March 1996, the 
veteran reported some improvement in the symptoms of his 
right calf, but that he also developed multiple arthralgias 
with gelling phenomena for several hours in the morning.  The 
diagnosis was plantaris rupture.  Several days later, it was 
noted that the veteran had a history of a left tibiostomy in 
1988 with chronic left lower extremity venous stasis.  The 
veteran further reported that he noticed a nodule in the 
pretibial region for the previous two days, and the diagnosis 
was lower left extremity draining blister overlying the left 
tibia.  X-rays of the left tibia were interpreted to reveal 
no evidence of periosteal reaction or destructive change to 
suggest active osteomyelitis.  An April 1996 bone scan was 
found to demonstrate findings in the knees, ankles, shoulders 
and joints of the spine more consistent with osteoarthritis.  
A June 1996 VA medical statement indicates that the veteran 
had diffuse osteoarthritis affecting multiple joints.  In 
August 1996, it was noted that the veteran had a history of a 
painful lower left leg with an assessment of some edema in 
the lower left and right leg.  In December 1996, the 
assessment included diffuse osteoarthritis. 

VA outpatient records from January 1997 reflect the veteran's 
complaints of pain and swelling as a result of a fall on the 
left knee several days earlier.  Later in January 1997, the 
veteran complained of left knee swelling not demonstrated on 
examination with range of motion between 0 and 120 degrees.  
The assessment at this time was left knee DJD.  At the end of 
the month, a VA vascular tech note indicates that a 2D imager 
was used to look at the veteran's lower left extremity deep 
vein and revealed an impression of no evidence of deep vein 
thrombosis (DVT) in the left lower extremity.

At the veteran's personal hearing in January 1997, the 
veteran testified that he suffered trauma to the right knee 
during service (transcript (T.) at p. 6).  By favoring his 
service-connected left knee, the veteran put more strain on 
the right knee (T. at pp. 6-7).  During service, the 
physicians were more concerned with the left knee, but the 
veteran noted that he received therapy to both knees during 
service (T. at p. 7).  This occurred during the veteran's 
rehab at Martain Army hospital (T. at p. 7).  Throughout the 
period of problems with his knees, he always had problems 
with both knees (T. at p. 7).  Following the completion of 
recent nuclear X-ray examination, the veteran was told by an 
unidentified technician that the results demonstrated the 
existence of osteoarthritis in all of the veteran's joints, 
including the shoulders, spine, hips, knees and ankles (T. at 
p. 10).  

It was the veteran's belief that his left knee condition was 
the source of his osteoarthritis (T. at p. 10).  The only 
doctor that had agreed with this contention was Dr. M. J. (T. 
at p. 11).  The veteran further indicated that one of the 
doctors at the VA believed that he might have rheumatoid 
arthritis (T. at p. 11).  Because of apparatus placed on the 
veteran's left knee, the veteran contended that he developed 
circulatory problems, which further resulted in some 
infection on the top of his tibia (T. at p. 12).  The venous 
insufficiency problem arose in March or April of 1996 (T. at 
p. 14).  Witness K. D. indicated that she was a nurse and was 
familiar with the treatment the veteran received for his 
various disabilities for approximately the previous 10 years 
(T. at pp. 14-17).

VA outpatient records from February and March 1997 reflect 
that in February 1997, the veteran reported knee pain and 
swelling, and examination of the left knee revealed mild 
warmth with some prepatellar fullness.  In March 1997, the 
impression was right Achilles sprain.

VA joints examination in April 1997 revealed that the veteran 
reported falling down a mountain in Korea in 1969, injuring 
both shoulders and both knees.  He further noted the 
surgeries he had had on the left knee, and now complained of 
pain in both knees, pains in the shoulders, and that he had 
difficulty walking using Canadian crutches.  Examination of 
the knees revealed no swelling and surgical scars on the left 
knee.  It was also noted that there was no subluxation or 
lateral instability in either knee joint, and that right knee 
motion was from 0 to 115 degrees and left knee motion was 
from 0 to 108 degrees.  X-rays of the knees revealed 
degenerative changes more severe on the left, and X-rays of 
the shoulders revealed bilateral degenerative changes, mild 
to moderate.  The diagnoses included DJD of the knees, more 
severe on the left, DJD of the shoulders, mild to moderate, 
and varicose veins bilaterally.

A medical record from Dr. F., dated in August 1997, reflects 
the diagnosis of degenerative arthritis in weight bearing 
joints and considerable obesity.

Witness statements were received in October 1997 noting 
familiarity of these witnesses to the veteran's physical 
problems over the years.

VA joints examination in December 1997 revealed that the 
veteran complained of worsening left knee problems and that 
he experienced spasms in his lower back, left thigh, and left 
calf.  The diagnosis was obesity and postoperative left knee 
arthritis.

A December 1997 written statement from the veteran's sister 
reflects her knowledge of the veteran prior to service, and 
the physical limitations the veteran had following service.

A January 1998 written statement from the head coach at a 
high school the veteran was an assistant coach at during the 
1970's indicates that the witness recalled that the veteran 
had ongoing physical problems with his knee and ankles, and 
was always commenting about the pain and swelling of his knee 
and ankles.  

VA X-ray reports received in March 1998 for the period of 
October 1993 to March 1997 reflect various findings as to the 
veteran's knees, feet, ankles, and back.

A VA outpatient record from May 1998 reflects that the 
veteran had a history of previous left knee surgery in 1988 
and that he now had the return of pain.  The assessment 
included DJD with failed surgery to the left knee, and mild 
osteoarthritis of the right knee with vascular disease.

At the veteran's hearing before a traveling member of the 
Board in May 2000, the veteran testified that he injured his 
right knee in service at the same time he injured his left 
knee (T. at p. 2).  The veteran indicated that his left leg 
was in more pain than his right so they treated his left leg 
only (T. at p. 3).  Both of his knees were swollen so they 
transferred him to another company (T. at p. 3).  The veteran 
then testified that his injuries were incurred when he was 
blown off the side of a mountain by a smoke bomb (T. at p. 
4).  He further noted that he fell backwards down the side of 
the mountain approximately 300 to 350 feet (T. at p. 4).  The 
veteran believed that a doctor had advised him that both the 
accident itself and the injury to his left knee had 
contributed to his arthritis (T. at p. 5).  The veteran 
asserted that his difficulty with circulation in the left leg 
began following his second surgery in service, although 
questioning later confirmed that the veteran was actually 
referring to arthritis (T. at p. 5).  

The veteran submitted that he had not been able to walk right 
since the service (T. at p. 7).  After separation from 
service, the veteran continued to have problems with both 
legs (T. at p. 10).  He further indicated that he first began 
having problems with his shoulders in the eighties, which he 
believed was attributed to his fall down the mountainside 
during service (T. at pp. 10-11).  The veteran further 
believed that the venous stasis of the left leg was related 
to his knee condition (T. at p. 11).

Analysis

The Board has reviewed all of the evidence relevant to these 
claims, and first notes that the evidence of record documents 
recent evidence of X-ray findings of osteoarthritis in the 
veteran's right knee, shoulders, and other joints, and a 
recent diagnosis of venous stasis of the left leg.  Thus, the 
Board finds that the first element of a well-grounded claim, 
current disability, is arguably established as the veteran's 
claims for service connection for osteoarthritis of the right 
knee, both shoulders, and entire body, and venous stasis of 
the left leg.  

The Board also notes that the veteran's evidentiary 
assertions and those of his lay witnesses are also sufficient 
to establish that he experienced the onset of certain 
symptoms through statements and testimony that lay parties 
are able to establish.  Moreover, for purposes of determining 
whether the claim is well grounded, lay evidentiary 
assertions must be presumed to be true, with exceptions not 
here relevant.  King v. Brown, 5 Vet. App. 19 (1993).  Thus, 
the second element of a well-grounded claim, i.e., in-service 
incurrence of a disease or injury, is also arguably 
established.  See Caluza v. Brown, supra.

In order to establish a well-grounded claim, however, there 
must also be evidence establishing a nexus between any 
current osteoarthritis other than involving the left knee and 
venous stasis of the left leg and service, to a period of one 
year following service (for arthritis), or either of the 
veteran's service-connected left knee disabilities.  The only 
evidence advanced to support the existence of this element of 
a well-grounded claim is the statements of the veteran, his 
lay witnesses, and a registered nurse.  See Caluza v. Brown, 
supra.  However, it has been held that claimants unversed in 
medicine are not competent to make medical determinations 
involving medical diagnosis or causation.  In other words, 
since the veteran and his lay witnesses have had no medical 
training (at least none is demonstrated in the record), their 
assertion that the veteran currently has osteoarthritis other 
than in the right knee and/or venous stasis of the left leg 
which is related to service or service-connected disability, 
carries no weight.  See Espiritu v. Derwinski, supra.  Nor 
can lay evidentiary assertions establish the nexus element on 
the basis of continuity of symptoms because the underlying 
disabilities at issue (osteoarthritis and venous stasis of 
the left leg) are not subject to lay observation.  See Savage 
v. Brown, supra.  As for the medical evidence of record, 
there is no medical evidence which relates any current 
osteoarthritis other than the left knee and venous stasis of 
the left leg to service, a period of one year after service, 
or service-connected disability.  The testimony and statement 
of the registered nurse is equally deficient as there has 
been no showing of relevant expertise and no opinion offered 
specifically linking current disability to service or 
service-connected disability.

The Board also finds that there is no competent medical 
evidence to show that any current osteoarthritis other than 
in the left knee or venous stasis of the left leg is 
proximately due to or the result of service-connected 
disability pursuant to 38 C.F.R. § 3.310(a), or that either 
of these conditions were worsened or aggravated by service-
connected disability pursuant to Allen v. Brown, supra.  
Where the determinative issue involves medical causation or 
medical diagnosis, competent medical evidence to the effect 
that a claim is plausible is required for the claim to be 
well grounded.  See Grottveit v. Brown, supra.

The Board would like to take this opportunity to point out 
that it has no doubt about the veteran's good faith in 
advancing these claims.  Indeed, with the various reports of 
osteoarthritis in joints other than just the service-
connected left knee and venous stasis of the left leg, it is 
very easy to appreciate how the veteran came to believe that 
he has osteoarthritis in joints other than the right knee and 
venous stasis of the left leg that is related to service or 
his service-connected left knee disabilities.  This is a 
matter, however, where medical evidence of disability and a 
link of that disability to service or service-connected 
disability is required, and intuitive lay conclusions about 
medical diagnosis or causation are not enough to carry the 
burden set forth in the governing law and regulations.

As the Board finds that the appellant has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to service connection for osteoarthritis of the right knee, 
both shoulders, and entire body, and venous stasis of the 
left leg, the appeal must be denied.  No duty to assist the 
appellant in these claims has arisen.  The RO's adjudication 
of some of these claims does not constitute prejudicial 
error.  Grottveit, 5 Vet. App. at 93; Tirpak, 2 Vet. App. at 
611; Sanchez v. Derwinski, 2 Vet. App. 330, 333 (error is 
harmless if it does not change the resolution of appellant's 
claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether some of the claims are well grounded, it must be 
considered whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to respond and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this instance, the Board does not 
find such prejudice because the appellant has not met the 
threshold obligation of submitting well-grounded claims.  
Meyer v. Brown, 9 Vet. App. 425 (1996).


II.  Entitlement to Increased Evaluations for Left Knee 
Traumatic Arthritis and Left Knee Instability, each Currently 
Evaluated as 10 percent Disabling

Background

The Board finds that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  While there is some 
indication in the record that the veteran is currently 
receiving Social Security Administration (SSA) disability 
benefits (VA December 1997 joints examination report), and 
the claims file does not contain all of the records from the 
veteran's SSA records, the Board does not find that remand to 
obtain these records is warranted.  First there is no 
indication by the veteran or his representative that there 
are any outstanding records in the SSA file that are not 
already in the VA claims folder and that are pertinent to the 
subject claim.  In addition, the Board finds that to remand 
this claim solely to obtain records which have not been shown 
to contain anything more than duplicates of already 
considered evidence, would be an unnecessary waste of VA time 
and resources.

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (1999).

The normal range of motion for the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (1999), 
and limitation of motion of the knee joint is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1999), based 
upon limitation in flexion and/or extension of the leg.  The 
veteran currently has a separate rating of 10 percent for 
left knee traumatic arthritis under Diagnostic Code 5003.  

Under Diagnostic Code 5260, a 30 percent rating is provided 
for limitation of flexion of the leg to 15 degrees, a 20 
percent rating for flexion limited to 30 degrees, a 10 
percent rating for flexion limited to 45 degrees, and a 
noncompensable rating for flexion limited to 60 degrees.  
Under Diagnostic Code 5261, a 30 percent rating is provided 
for extension of the leg limited to 20 degrees, a 20 percent 
rating where extension is limited to 15 degrees, a 10 percent 
rating where extension is limited to 10 degrees and a 
noncompensable rating where extension is limited to 5 
degrees.

Impairment of the knee, such as with recurrent subluxation or 
lateral instability, warrants a 10 percent rating for slight 
impairment, a 20 percent rating for moderate impairment, and 
maximum rating of 30 percent for severe impairment under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  The veteran 
currently has a separate rating of 10 percent for left knee 
disability under this Diagnostic Code. 

The Court has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

As was noted above, the veteran's left knee disability has 
most recently been divided into two separate 10 percent 
ratings, one for 10 percent under Diagnostic Code 5257 for 
left knee instability, and one for 10 percent under 
Diagnostic Code 5003 for left knee traumatic arthritis.  At 
this point, the Board would note that in view of the separate 
rating for left knee arthritis, the veteran's arthritis may 
not be considered for purposes of evaluating the veteran's 
instability of the left knee.  More specifically, the Board 
notes that Section 4.14 of title 38, Code of Federal 
Regulations, states that the evaluation of the same 
disability or manifestation under various diagnoses is to be 
avoided.  See also VAOPGCPREC 23-97 (July 1, 1997).  The 
Court has also indicated that the same symptomatology for a 
particular condition should not be evaluated under more than 
one Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  As was noted above, Section 4.7 of title 38, Code 
of Federal Regulations, states that, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."

The above-noted General Counsel Opinion is binding on the 
Board which is constrained to follow its holdings.  
38 U.S.C.A. § 7104(c) (West 1991).

The history of these disabilities shows that service 
connection for left knee impairment was originally granted by 
a rating decision in June 1971, effective from February 1971, 
based on service medical records and VA medical examination.  
May 1971 VA medical examination was found to show symptomatic 
postoperative medial meniscectomy and Slocum procedure with 
moderate swelling, full range of motion, fair strength, and 
no evidence of muscle damage.  

A May 1976 rating decision reduced the evaluation for the 
left knee disability to noncompensable, effective from August 
1976, based on a February 1976 VA medical examination.  This 
examination was found to reveal no laxity, instability, 
swelling, loss of motion, or deformity of the left knee.  

An August 1986 rating decision increased the rating for the 
left knee to 10 percent, effective from November 1985, based 
on VA medical examination in June 1986.  This examination was 
found to show mild spurring in the tibial plateau, range of 
motion between 0 and 145 degrees, guarding, no instability, 
medial and lateral joint line pain with palpable osteophytes, 
and moderate crepitus with flexion and extension of the knee.

Thereafter, the 10 percent evaluation for the veteran's left 
knee was continued by a rating decision in September 1987, 
and temporarily increased to 100 percent in February 1988 as 
a result of a left proximal tibial osteotomy performed in 
January 1988.  The February 1988 rating decision continued 
the 10 percent rating, effective from May 1, 1988, and the 10 
percent evaluation was continued in March 1990 and again, in 
December 1992, at which time the RO determined that the 
veteran's arthritis was part and parcel of the service-
connected disability and did not warrant an increased 
evaluation.

A March 1994 VA X-ray of the left knee revealed two screws 
from the veteran's proximal tibial osteotomy with no evidence 
of complications.

The veteran then filed a claim for an increased evaluation 
for his service-connected left knee disability in November 
1994, which was denied in June 1995, based on VA outpatient 
records for the period of January 1994 to April 1995.  These 
records were found to reveal that the left knee was stable 
with good range of motion, and that occasional effusion had 
apparently improved with continued loss of weight recommended 
by the veteran's physicians.

A March 1995 VA X-ray of the left knee revealed advanced 
osteoarthritis of the left knee.

A VA outpatient record from February 1996 indicates that the 
veteran was treated for rupture of the right plantaris 
muscle.

A VA hospital summary from March 1996 reflects that the 
veteran underwent joint aspiration of the left 
metatarsophalangeal joint and that at the time of discharge, 
there was marked decrease in edema and erythema of the left 
foot.  The veteran's past medical and surgical history was 
noted to include osteoarthritis and previous left knee 
surgeries.

VA outpatient records for the period of March 1996 to 
December 1996 reflect that in March 1996, examination 
revealed bilateral lower extremity edema and moderately 
venous stasis in the left pretibial area.  The assessment 
included low left extremity with draining blister overlying 
the left tibia.  VA X-rays of the left tibia/fibula did not 
demonstrate evidence of periosteal reaction or destructive 
change to suggest active osteomyelitis.  April 1996 VA X-rays 
were interpreted to reveal findings more consistent with 
osteoarthritis of the knees.  May 1996 evaluation noted 
decreased swelling and erythema in the lower left extremity, 
and the assessment included recent flare of gout.  A June 
1996 medical statement notes that the veteran had diffuse 
osteoarthritis affecting multiple joints.  In August 1996, it 
was noted that the veteran had a history of a painful lower 
left leg with an assessment of some edema in the lower left 
and right leg.  In December 1996, the assessment included 
diffuse osteoarthritis.  

VA outpatient records from January 1997 reflect that the 
veteran reported a fall on the left knee earlier that month.  
Examination at this time of the left knee revealed diffuse 
tenderness to palpation and that passive motion was between 0 
and 90 degrees.  The left knee was aspirated and there was no 
evidence of fracture.  A January 1997 X-ray was interpreted 
to reveal secondary degenerative changes with marked 
narrowing of the medical joint compartment.  Later in January 
1997, there were complaints of left knee swelling not 
demonstrated on examination with range of motion between 0 
and 120 degrees.  The assessment at this time was left knee 
DJD.

At the veteran's personal hearing in January 1997, the 
veteran testified to problems of giving way in the left knee 
at the rate of two or three times a week (T. at p. 2).  Most 
of the time, the veteran was able to catch himself before 
anything serious happened (T. at p. 2).  On the two previous 
occasions he contended that he ruptured his plantaris muscle 
in the right leg which kept him out of work for six months, 
and subsequently fell at the mall striking his kneecap on the 
floor (T. at p. 2).  He further indicated that his left knee 
was now unstable in all directions, and that although the 
possible reconstruction of the knee was discussed, the 
veteran's physicians wanted the veteran to hold off on this 
for as long as possible (T. at p. 2).  The veteran stated 
that blood had been taken out of the kneecap, and it was 
noted that the veteran was currently using a cane for 
stability and support (T. at p. 2).  

Following his most recent fall, the veteran was unable to 
walk for over two weeks (T. at p. 3).  In addition to his 
cane, the veteran noted that he had previously worn a brace, 
and had also been issued a wheelchair in case he became 
immobile (T. at p. 3).  The veteran also noted that the 
swelling demonstrated in the ankle area would extend higher 
on the left as shown by discoloration due to poor circulation 
(T. at p. 4).  Following the second procedure he underwent in 
the service, the veteran described a slow recovery rate and 
additional problems walking (T. at p. 4).  

In February 1997, the veteran was again noted to have pain 
and swelling in the left knee, and evaluation showed mild 
warmth and some patellar fullness.  

VA joints examination of the knees in April 1997 revealed no 
swelling and no subluxation or lateral instability of either 
knee joint.  Left knee flexion was from 0 to 108 degrees, and 
paresthesias of the left lower extremity was noted from the 
knee to the ankle with complaints of numbness.  VA X-rays 
were interpreted to reveal bilateral degenerative changes of 
the knee, more severe on the left, and status post probable 
osteotomy of the proximal left tibia.  The diagnoses included 
status post left medial meniscectomy and osteotomy, DJD of 
the knees, more severe on the left, varicose veins 
bilaterally, stasis dermatitis, both lower extremities, with 
pitting edema, and exogenous obesity.

An August 1997 medical report from Dr. F. reflects that the 
veteran was able to extend both knees fully, but not against 
moderate resistance.  Both knees reportedly flexed to 90 
degrees, and the diagnosis was degenerative arthritis in 
weight bearing joints with considerable obesity.  

Witness statements were received in October 1997 noting 
familiarity of each witness to the veteran's physical 
problems over the years, and also to more recent problems 
that the veteran was having with his knees.  One of the 
witnesses was reportedly a registered nurse who indicated 
that she heard clicking in the veteran's knees while 
assisting the veteran at an unidentified point in time.

VA joints examination in December 1997 revealed that the 
veteran reported more problems since his previous VA 
examination with loss of balance, falls, and greater 
stiffness.  The veteran reported episodes of falling due to 
the left knee giving way at the rate of two to three times a 
week.  The veteran further indicated that he fatigued easily 
and that there was pain with use.  He was able to walk with 
crutches two blocks before resting, and used crutches 85 
percent of the time.  He denied the removal of fluid from the 
left knee since April 1997.  He claimed to get spasms in the 
left thigh and calf, and that he might eventually need a 
replacement for the left knee.  Examination of the knee 
revealed no deformity, redness or swelling, but that there 
was claimed slight tenderness on palpation of the medial 
aspect of the left knee, and on manipulation, there appeared 
to be a slight instability in extending the left knee 
laterally.  Both knees measured 18 inches in circumference 
and flexion to 120 degrees.  There was also 1+ edema over 
both pretibial areas.  The veteran could squat halfway down 
before he had pain in the left knee and X-rays of the knee 
showed postoperative arthritic changes with narrowing of the 
joint space.  The diagnoses included exogenous obesity and 
postoperative left knee arthritis (X-ray unchanged from April 
1997) with moderate functional disability.

A December 1997 written statement from the veteran's sister 
reflects her knowledge of the veteran prior to service, and 
the physical limitations the veteran had following service.  
A January 1998 written statement from the head coach at a 
high school the veteran was an assistant coach at during the 
1970's indicates that the witness recalled that the veteran 
had ongoing physical problems with his knee and ankles, and 
was always commenting about the pain and swelling of his knee 
and ankles.  

An April 1998 medical report and record from Dr. H. reflects 
the veteran's history of a left knee injury in service and 
the surgeries the veteran underwent as a result of that 
injury.  A treatment record reflects that activity was 
markedly restricted and that the veteran was quite tender 
along both the medial and lateral joint line.  X-rays 
revealed three compartment disease.  X-rays further revealed 
that there was no instability because of the amount of the 
arthritis.  The only alternative discussed was a total joint 
replacement.  Dr. H. concluded that there was no question 
that the veteran had a significant problem which limited his 
function both for work and recreation that was definitely 
linked to his fall while in the military.  

A VA outpatient record from May 1998 reflects that the 
veteran complained of progressive return of pain since left 
knee surgery in 1988.  Left knee range of motion was from 0 
to 85 degrees, and the assessment was DJD with failed PTO of 
the left knee.  

A private medical report from Chiropractor L., dated in June 
1998, reflects that the veteran was initially seen by this 
provider in June 1998 for a knee injury incurred as a result 
of a fall down a mountain in September 1969.  Chiropractor L. 
concluded that the veteran's left knee condition was severe 
and included degenerative compartment disease, meniscectomy 
and tibialosteotomy.  These conditions were indicated to give 
rise to a disability rating using Diagnostic Codes 5256, 
5257, 5259 and 5260 of 60 percent impairment.  The veteran 
was stated to be totally unemployable as a result of this 
severe condition.  

An October 1998 rating decision continued a 10 percent 
evaluation for left knee traumatic arthritis and granted a 
separate 10 percent rating for instability of the left knee.

At the veteran's hearing before a traveling member of the 
Board in May 2000, the veteran testified that sometimes his 
legs would just give out (T. at p. 6).  Although he had been 
issued a wheelchair by a VA hospital, he did not use the 
wheelchair often (T. at p. 7).  He's making an effort not to 
use it (T. at p. 7).  The veteran contended that he had a lot 
of instability in the left knee (T. at p. 7).  He can walk a 
maximum of 40 yards without crutches and was uncomfortable 
about climbing stairs (T. at pp. 7-8).  The veteran was also 
on constant muscle relaxants (T. at p. 8).  The veteran was 
not currently wearing a knee brace because he had been told 
by his doctors that it was causing him problems in his lower 
legs (T. at p. 9).  The only alternative was a total knee 
replacement (T. at p. 9).  Witness K. G. noted that he had 
known the veteran since the early 1980's and that the veteran 
had fallen in his presence at least 8 to 10 times (T. at p. 
12).  


Analysis

With respect to the period since the filing of the subject 
claim for an increased evaluation, the Board notes the 
October 1998 assignment of a separate evaluation of 10 
percent for left knee arthritis and left knee instability, 
effective from July 1, 1997.  A review of the veteran's left 
knee disability prior to July 1, 1997 does not demonstrate 
instability of the veteran's left knee disorder to as to 
justify a separate 10 percent evaluation prior to that date.  
The application of limited range of motion Diagnostic Codes 
would not result in an increased rating based on left knee 
arthritis.  Flexion is not compensable until limited to at 
least 45 degrees, and the most significant limitation of 
flexion on this record occurred in May 1998 when it was 
limited to 85 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261. Given the testimony provided by the veteran 
and the recent medical reports, however, an evaluation of 20 
percent for arthritis of the left knee more appropriately 
reflects the degree of impairment attributable to pain 
associated with this condition. The benefit of the doubt has 
been resolved in the veteran's favor. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010.

While the Board recognizes that the veteran has submitted 
expert opinion that the severity of the veteran's disability 
warrants a finding of severe disability and entitlement to as 
much as a 60 percent evaluation under several applicable 
diagnostic rating criteria, the Board observes that these 
opinions are not based on specific clinical findings and are 
therefore of limited probative value.  The criteria for 
application of an increased rating under Diagnostic Codes 
5256 or 5262 have not been met because there has been no 
finding or diagnosis of ankylosis of the left knee or 
sufficient impairment of the tibia and fibula by any 
competent medical evidence.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5262.  Thus, with range of motion findings during 
the relevant claim period never worse than 85 degrees flexion 
and findings to as much as 120 degrees in January and 
December 1997, the Board finds that the a rating in excess of 
20 percent for left knee arthritis is not warranted.  

A rating in excess of 10 percent is also not warranted for 
instability of the veteran's left knee.  For a 20 percent or 
greater evaluation, the veteran's left knee disorder would 
have to be manifested by moderate or severe recurrent 
subluxation or lateral instability, and this was not 
demonstrated before or after July 1, 1997 based on the 
objective findings of record.  The Board would again note 
that a higher evaluation for pain on functional use would not 
be appropriate as it is the veteran's pain together with his 
arthritis and slight limitation of motion that the RO and now 
the Board has determined to justify a separate 20 percent 
evaluation for the left knee during this time period under 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  While the Board 
recognizes that the veteran has offered medical opinions that 
have found his left knee disability to be severe and entitle 
the veteran to as much as a 60 percent disability, these 
opinions are not based on specific clinical findings but 
rather on a general finding of arthritis and the veteran's 
history of left knee surgeries.  Therefore, the Board finds 
these opinions to be of minimal probative value.  The Board 
further notes that with respect to the opinion of Dr. H. that 
there was no question that the veteran had a significant 
problem which limited his function, Dr. H. also concluded 
that the veteran did not have instability because of this 
arthritis.  Moreover, the VA medical examinations that 
specifically addressed the issue of left knee instability 
found no instability in April 1997 and only slight 
instability in December 1997.

In addition, the Board notes that although the veteran 
reported the use of crutches 85 percent of the time at the 
most recent VA joints examination in December 1997, in view 
of the lack of objective findings of instability, the range 
of motion demonstrated on examination, and the existence of 
nonservice-connected disability found to contribute 
significantly to the veteran lower extremity disability, the 
Board finds that a preponderance of the evidence of record is 
also against a rating in excess of 10 percent for left knee 
instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257.



ORDER

The claims for service connection for osteoarthritis of the 
right knee, both shoulders, and entire body, and venous 
stasis of the left leg, are denied as not well grounded.

A rating in excess of 10 percent for left knee instability is 
denied.

A rating of 20 percent for left knee traumatic arthritis is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

